DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prendiville et al. (US 2019/0000310 A1).  Note that the Examiner has included replacement Figs. 1-6B (these images can also be accessed in Public PAIR) as these images are clearer.
Claim 1. Prendiville et al. disclose an expandable sleeve, comprising: a tubular member (body 21 and sheath 30) having a proximal end (end adjacent handle 22) and a 
Claim 2. Prendiville et al. disclose at least one partition wall (wall forming port 27) connected to the internal surface of the tubular member to form at least two lumens (port 27 and lumen 23) within the tubular member, wherein the opposing inflatable pouches are positioned adjacent to one of the at least two lumens (Figs. 1A-6B). 
Claim 3. Prendiville et al. disclose wherein the at least one partition wall includes an upper partition wall (wall forming port 27) and a lower partition wall (wall forming supply line 31) each connected to the internal surface off the tubular member to form an upper lumen (port 27), a central lumen (lumen 23), and a lower lumen (lumen within supply line 31) within the tubular member, and wherein the opposing inflatable pouches are positioned adjacent to the central lumen (Figs. 1A-6B). 
Claim 4. Prendiville et al. disclose wherein the expandable material is a biocompatible material (see para. 0021) (Figs. 1A-6B). 
Claim 5. Prendiville et al. disclose wherein the expandable material is an elastomer (see para. 0021) (Figs. 1A-6B). 
Claim 6. Prendiville et al. disclose wherein the expandable material is a thermoplastic elastomer (see para. 0021) (Figs. 1A-6B). 
Claim 7. Prendiville et al. disclose wherein the expandable material is a United States Pharmacopeia (USP) Class VI Medical Grade Plastic Material (see para. 0021) (Figs. 1A-6B). 
Claim 8. Prendiville et al. disclose wherein the expandable material is selected from the group consisting of: silicone (see para. 0021), latex, nylon, polyethylene, polyethylene terephthalate (PET), urethane, polyurethane, polypropylene, nitrile, fluoroelastomer, ethylene propylene diene monomer (EPDM), styrenic block copolymer, copolyester, polyamide, polyolefin, and combinations thereof (Figs. 1A-6B).
Claim 9. Prendiville et al. disclose wherein the expandable material comprises a coating (sheath 30 acts as a coating on body 21) (Figs. 1A-6B). 
Claim 10. Prendiville et al. disclose wherein the inflatable pouches have greater elasticity than the tubular member (the tubular member also includes body 21 and thus has less elasticity than ribs 32) (Figs. 1A-6B). 
Claim 12. Prendiville et al. disclose wherein the inflatable pouches each have a length (from the proximal end to the distal end) that is equal to or less than the length of the tubular member (see Fig. 6A) (Figs. 1A-6B). 
Claim 15. Prendiville et al. disclose wherein the inflatable pouches are each fluidly connected to an inflation lumen (supply line 31 to connector valve 25) (Figs. 1A-6B). 


    PNG
    media_image1.png
    811
    560
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    675
    616
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    691
    534
    media_image3.png
    Greyscale





















[AltContent: textbox (Inflatable Pouch)]



    PNG
    media_image6.png
    711
    436
    media_image6.png
    Greyscale





















    PNG
    media_image6.png
    711
    436
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: textbox (Inflatable Pouch)][AltContent: connector][AltContent: textbox (Inflatable Pouch)]


    PNG
    media_image8.png
    859
    624
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prendiville et al. (US 2019/0000310 A1) in view of Frasier et al. (US 2008/0081951 A1).
	Prendiville et al. fail to disclose wherein the inflatable pouches have a textured exterior surface (claim 11).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable pouches of Prendiville et al. such that they have a textured exterior surface (claim 11), as suggested by Frasier et al., to increase traction with tissue at the surgical site.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prendiville et al. (US 2019/0000310 A1) in view of Nobles et al. (US 2002/0013601 A1).
	Claim 16. Prendiville et al. disclose wherein the inflation lumens merge into a single lumen (supply line 31) and is connectable to an inflation pump (bulbous hand pump, automated pump, or other like source – see para. 0023) (Figs. 1-6B).
 Claim 19. Prendiville et al. disclose wherein the inflation pump pumps a gas or a liquid (fluid or gas – see para. 0023) (Figs. 1-6B).
	Prendiville et al. fail to disclose wherein the single lumen terminates in a luer lock (claim 16), wherein the luer lock comprises a stopcock or a check valve (claim 17), and wherein the inflation pump is a syringe or a reciprocating pump (claim 18).
Nobles et al. teach inflatable pouches (distending members 104 and 106) formed of an expandable material (distending members 104 and 106 are part of balloon 102, which is inflatable – see para. 0060) fluidly connected to an inflation lumen (inflation tubes 116 and 116’), wherein the inflation lumens terminate in a luer lock (luer connectors 118, 118’) connectable to an inflation pump (syringe – see para. 0070), wherein the luer lock comprises a stopcock or a check valve (one-way valve – see para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of Prendiville et al. such that it terminates in a luer lock (claim 16), wherein the luer lock comprises a stopcock or a check valve (claim 17), as suggested by Nobles et al., as a luer lock can allow for one-way fluid/gas flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a syringe or a reciprocating pump (claim 18) for the inflation pump of Prendiville et al., as suggested by Nobles et al., as such is a simple substitution of one type of pump for another and doing so is contemplated by Prendiville et al. 

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.  Applicant argues that inflating one rib 32 inflates every rib and thus the ribs cannot be inflated to expand only in lateral directions without expanding all ribs radially in all directions (see pgs. 6-7).  The Examiner disagrees in part.  Even assuming that inflating one rib 32 inflates every rib, as alleged by Applicant, the two ribs identified by the Examiner as the inflatable pouches (see Fig. 5 above) would only expand laterally.  While the remaining ribs may expand vertically, it is noted that those ribs are not identified as the inflatable pouches.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773